UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2078


NATIONSTAR MORTGAGE LLC,

                Plaintiff - Appellee,

          v.

JOHN BRADLEY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:15-cv-00508-RMG)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


John Bradley, Jr., Appellant Pro Se.         Brian Allen Calub,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John      Bradley,   Jr.,    appeals   the   district    court’s    order

adopting the magistrate judge’s recommendation and remanding a

foreclosure action and a related quiet title action to state court.

Bradley filed a notice of removal of the foreclosure action on

February 3, 2015, and an amended notice of removal on February 17,

adding   the     quiet    title   action.     Nationstar     Mortgage,   LLC,

(“Nationstar”) filed a motion to remand on March 12.            The district

court granted Nationstar’s motion and remanded the actions to the

state court because the notices of removal were untimely and

Bradley’s claims were pending in another district court.

     An order remanding a case to state court is generally not

reviewable on appeal or otherwise.           28 U.S.C. § 1447(d) (2012).

However, the Supreme Court has limited the scope of § 1447(d),

only prohibiting appellate review of remand orders based on a lack

of subject matter jurisdiction or a defect in the removal procedure

that was raised by a party within 30 days after the notice of

removal was filed.         Quackenbush v. Allstate Ins. Co., 517 U.S.

706, 711-12 (1996); see 28 U.S.C. § 1447(c) (2012).

     Here, the district court remanded the actions to state court

in part due to a defect in the removal procedure.               We conclude

that we do not have jurisdiction to review the district court’s

remand of the quiet title action, as Nationstar filed its motion

to remand within 30 days of Bradley filing the amended notice of

                                       2
removal.    We therefore dismiss the appeal of the portion of the

district court’s order remanding the quiet title action.

       We may, however, exercise jurisdiction over the portion of

the district court’s order remanding the foreclosure action, as

Nationstar filed its motion to remand more than 30 days after

Bradley filed the original notice of removal. The magistrate judge

recommended remanding the foreclosure action and advised Bradley

that    failure   to   file   timely,   specific   objections   to   this

recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.         Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Bradley has waived appellate review by failing

to file objections after receiving proper notice.       Accordingly, we

affirm the portion of the district court’s order remanding the

foreclosure action.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART


                                    3